UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): June 20, 2012 Kaman Corporation (Exact Name of Registrant as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation) 0-1093 06-0613548 (Commission File Number) (IRS Employer Identification No.) 1332 Blue Hills Avenue, Bloomfield, Connecticut (Address of Principal Executive Offices) (Zip Code) (860) 243-7100 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01Other Events. On June 20, 2012, the Company confirmed that the U.S. Department of State has granted authorization that would permit the Company to negotiate a possible sale of SH-2G(I) Super Seasprite Helicopters to the Government of New Zealand.Negotiations regarding a potential program between the New Zealand Government and the Company are in process and are confidential. No investment decisions have been made by New Zealand at this time and the Company continues to work with other potential customers on the sale of the aircraft.Please see the press release attached as Exhibit 99.1 issued on June 20, 2012 regarding this matter. Item 9.01Financial Statements and Exhibits (d)Exhibits The following documents are furnished as Exhibits pursuant to Items 8.01 hereof: Exhibit 99.1 – Press Release of the Company dated June 20, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KAMAN CORPORATION By: /s/ Candace A. Clark Candace A. Clark Senior Vice President, Chief Legal Officer and Secretary Date: June 20, 2012 3 KAMAN CORPORATION AND SUBSIDIARIES Index to Exhibits Exhibit Description Press Release dated June 20, 2012 Attached 4
